DETAILED ACTION

	This office action is in reply to the amendment dated September 14, 2021. 
	Claims 1, 3-5, 7-9, 14 and 16 have been amended. 
	Claims 1-16 remain pending in this application. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites: “…at least one of an electronic light sensor and electronic light emitter positioned outside of the combustion chamber to receive light through the at least one window. Claim 1 from which claim 6 depends on includes “at least one electronic light sensor”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), hereafter Fujita in view of Tsutsuji (JP 2006337179 A).
	Regarding claim 1, Fujita discloses an internal combustion engine [0026] comprising: a combustion chamber providing a cylindrical passageway (1) terminating at a cylinder head (4); a piston (2) sized to slidably reciprocate within the cylindrical passageway; and at least one window (6, 12, 13) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall [0028], an inner surface of the window positioned proximate to the inner surface; further including at least one electronic light sensor (17) to receive light through the at least one window; and further including a controller for monitoring the light from the electronic light sensor to control the fuel delivery system according to a stored program optimizing operation of the internal combustion engine for at least one of fuel efficiency, power, and reduced emissions ([0024], [0029]). From Fig. 4, it can be concluded that there is no reading at zero degrees, hence the windows are obstructed by the piston. The same can be concluded from the embodiment in Fig. 5, [0049].
	Fujita is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston;, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston with the scraping rings of Tsutsuji in the engine of Fujita in order to remove the oil buildup against the windows. 

	Regarding claim 6, Fujita discloses the internal combustion engine of claim 1 further including at least one electronic light emitter (16) and an optical receiver (6) positioned outside of the combustion chamber. 

	Regarding claim 7 and 12, Fujita discloses an internal combustion engine [0026] comprising: a combustion chamber providing a cylindrical passageway (1) terminating at a cylinder head (4); a piston (2) sized to slidably reciprocate within the cylindrical passageway; and at least one window (6, 12, 13) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall [0028], an inner surface of the window positioned proximate to the inner surface; further including at least one electronic light sensor (17) to receive light through the at least one window; and further including a controller for monitoring the light from the electronic light sensor to control the fuel delivery system according to a stored program optimizing operation of the internal combustion engine for at least one of fuel efficiency, power, and reduced emissions ([0024], [0029]). (From Fig. 4, it can be concluded that there is no reading at zero degrees, hence the windows are obstructed by the piston. The same can be concluded from the embodiment in Fig. 5, [0049]); further including an optical spectroscope communicating with at least one of the electronic light sensor and electronic light emitter receiving light from the at least one window to provide a measure of the optical absorption by gases within the combustion chamber [0039].
	Fujita is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston;, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston with the scraping rings of Tsutsuji in the engine of Fujita in order to remove the oil buildup against the windows. 

	Regarding claim 10, Fujita as modified with Tsutsuji discloses the internal combustion engine of claim 1 wherein the at least one window includes a first and second window (6 and 12, 13) on opposite sides of the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall (Fig. 1), the first and second windows positioned proximate to the inner surface to be cleared of contamination by movement of the piston ring thereacross with reciprocation of the piston. (From Fig. 4, it can be concluded that there is no reading at zero degrees, hence the windows are obstructed by the piston. The same can be concluded from the embodiment in Fig. 5, [0049], and the engine of Fujita as modified with the piston with piston rings of Tsutsuji, would clear the windows of Fujita).

	Regarding claim 11, Fujita as modified with Tsutsuji discloses the internal combustion engine of claim 1 further including a fuel delivery system for delivering fuel and air into the combustion chamber for ignition therein [0004].

Regarding claim 14, Fujita discloses the internal combustion engine of claim 1 wherein the window has a surface facing inward to the combustion chamber that wherein the surface of the window is a sector of the cylinder aligned with and conforming to a cylinder defining the cylindrical passageway (as seen in Fig. 3, Fujita discloses the windows 12 and 13 flushed with the surface of the cylinder 1).

	Regarding claim 16, Fujita discloses an internal combustion engine [0026] comprising: a combustion chamber providing a cylindrical passageway (1) terminating at a cylinder head (4); a piston (2) sized to slidably reciprocate within the cylindrical passageway; and at least one window (6, 12, 13) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall [0028], an inner surface of the window positioned proximate to the inner surface; further including at least one electronic light sensor (17) to receive light through the at least one window (From Fig. 4, it can be concluded that there is no reading at zero degrees, hence the windows are obstructed by the piston. The same can be concluded from the embodiment in Fig. 5, [0049]); wherein the piston provides a piston pin extending along an axis to provide a pivoting joint with a connecting rod communicating between the piston and a crankshaft and wherein the window is positioned on the inner wall of the cylindrical passageway within 45 degrees of a vertical plane of the axis of the piston pin as measured about an axis of symmetry of the cylindrical passageway (Fig. 3).
	Fujita is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston;, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston with the scraping rings of Tsutsuji in the engine of Fujita in order to remove the oil buildup against the windows. 

	Regarding claim 17, Fujita is silent to the internal combustion engine of claim 1 wherein the piston moves between a top dead center and bottom dead center location during operation and wherein the window is positioned above the bottom dead center location and below a midpoint between the top dead center and bottom dead center positions. Tsutsuji discloses an internal combustion engine wherein the piston moves between a top dead center and bottom dead center location during operation and wherein the window is positioned above the bottom dead center location and below a midpoint between the top dead center and bottom dead center positions (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the windows of Fujita in locations as taught by Tsutsuji in order to ensure that the windows are scraped off, and further provide a more accurate reading of the air fuel mixture within the combustion chamber.  


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), in view of Tsutsuji (JP 2006337179 A), and in further view of Solomon (US 4,945,864).
Regarding claim 2, Fujita modified with Tsutsuji is silent to the engine as described in claim 1 further including a lubrication system delivering oil through openings in the piston to be distributed over the inner wall of the cylindrical passageway and the window with movement of the piston. Solomon discloses an engine (10) including a lubrication system delivering oil through openings in the piston (16) to be distributed over the inner wall of the cylindrical passageway (claim 1; Fig. 2 and Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lubrication means of Solomon to the engine of Fujita as modified with Tsutsuji, in order to provide oil to the cylinder wall, the wrist pin and/or the connecting rod pin bearing.
Regarding claim 3, Fujita discloses the internal combustion engine of claim 2, wherein a surface of the window facing the combustion chamber is recessed behind the inner wall of the cylindrical chamber (Fig. 1).
Regarding claims 4 and 5, Fujita discloses the internal combustion engine wherein the window is offset inward from the inner wall of the cylindrical chamber by less than 150 micrometers, or by less than 50 micrometers (as seen in Fig. 3, Fujita discloses the windows 12 and 13 flushed with the surface of the cylinder 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), in view of Tsutsuji (JP 2006337179 A), and in further view of Dils (US 5,052,214).
	Regarding claim 8, Fujita modified with Tsutsuji does not disclose the internal combustion engine of claim 3 wherein the optical spectroscope measures absorption of water vapor within a temperature range of a combustion engine. Dils discloses an optical spectroscope (14) and “detector means for determining when predetermined ones of fourier components of the measured temperature variations vary with respect to a standard set of levels by a preset amount thereby indicating that a knock condition exists within said engine cylinder” (claim 1). Hence, Dils discloses a method of analyzing temperatures within a combustion chamber to determine the engine’s conditions and occurrence of knock which is directly related to the amount of fuel and temperature within the chamber. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Dils to the engine of Fujita in order prevent any damage to the engine.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), in view of Tsutsuji (JP 2006337179 A), and in further view of Liu et al. (US 5,544,069), hereafter Liu.
	Regarding claim 9, Fujita does not disclose the internal combustion engine of claim 7 wherein the optical spectroscope provides a light emitter and a light receiver positioned outside of a single window to project light into the combustion chamber and receive light from the combustion chamber respectively. Liu disclose an optical sensor provides a light emitter and a light receiver positioned outside of a single window (Fig. 6a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical sensor of Liu in the engine of Fujita as modified with Tsutsuji in order to have a minimum number of components and improve on the difficulty of constructing the engine system. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), in view of Tsutsuji (JP 2006337179 A), and in further view of Schoen (US 8,718,900 B2).
Regarding claim 13, Fujita modified with Tsutsuji is silent to an internal combustion engine of claim 1 comprising an optical sensor and wherein the window has a diameter of less than three millimeters. Schoen discloses an engine having a sensor for detecting a condition within a combustion chamber, wherein the window has a diameter of less than three millimeters (column 8, line 18-24). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor having dimension as taught by Schoen in order to optimize on the quality and the production of the sensor. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), in view of Tsutsuji (JP 2006337179 A), and in further view of Hiraoka et al. (US 2019/0094132 A1), hereafter Hiraoka.
Regarding claim 15, Fujita modified with Tsutsuji is silent to the internal combustion engine of claim 1 wherein the window is constructed of a material selected from the group consisting of silica and sapphire. Hiraoka discloses an optical measurement probe comprising a window (2) constructed of a material selected from the group consisting of silica and sapphire [0034]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Fujita having a window formed from sapphire in order to withstand the high temperatures during a combustion.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the arguments do not apply to the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747